DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2020 has been entered.
 
Claim Status
Claims 1, 4, 6, 7, 9 – 14, and 16 – 19 are pending.  Claims 1, 4, 6, 9 – 12, 14, and 16 – 19 were amended.  Claims 3, 5, 8, 15, and 20 were cancelled, and claim 2 was previously cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4, 6, 7, 9 – 14, and 16 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 10867271.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is identical to claim 1 of US 10867271, other than the recitation of “a timeclock controller … to allow the user to log into work” instead of “a computer access controller … to provide the user with access to a restricted computing system”.   As best understood by the Examiner, “log into work” is the same process as accessing a computer system using a password or access card.   Claims 4, 6, 7, 10 and 11 of the instant application are similar to claims 2 – 6 of US 10867271.  Claim 12 of the instant application is identical to claim 7 of US 10867271, and claim 19 of the instant application is identical to claim 12 of US 10867271.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 9 – 14, and 16 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or Claims 1, 12, and 19 include the element/step “to allow the user to log into work based upon, at least in part, the result for the user”.  The claim also includes the element/step “receive the response from the user”.  It is unclear if he “result” is the same as the “response”, or if the “result” is somehow determined based on the “response”.  The claims are silent with regard to how the two claimed elements are related.  

Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the element/step “a disrupter configured to distract the user on the graphical user interface”.  Claims 11 and 18 include the element/step “the disrupter includes one or more of: a visual disrupter; an audible disrupter; and a physical disrupter”.  It is unclear how a an element on “a graphic user interface” can also be audible or visual.  For the purpose of the instant examination, the Examiner interprets this as “the client electronic device can be configured to create an additional audible and/or physical disruption”.

Note: All art rejections applied are as best understood by the examiner.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 12 include the element/step “wherein the disrupter is configured to rotate over the plurality of objects and, while rotating, temporarily obscure at least a portion of one or more objects of the plurality of objects rendered on the graphical user interface during the alertness test”.  Claims 9 and 16 include the similar element/step “wherein the disrupter is configured to temporarily obscure one or more of the plurality of objects”. The Examiner interprets “obscure one or more of the plurality of objects” as equivalent to “obscure at least a portion of one or more objects”.
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Notes with regard to Prior Art
Regarding claims 1, 12, and 19, the closest prior art of record, Bandi, Nash and Huntley, either singularly or in combination, fail to anticipate or render obvious 

 in combination with all other limitations of the claim as claimed and defined by the applicant.

Regarding claims 4, 6, 7, 9 – 11, 13, 14, and 16 – 18:  the closest prior art of record, Bandi, Nash, Huntley, Fukada, Schumann, and Boyd either singularly or in combination, fail to anticipate or render obvious the method of claims 1, 12, and 19, as discussed above.

Examiner notes that the prior art of record in copending application 15/625,943, Massengill, US 2008/0309616, Blank, US 2005/0064375, and Mollicone et al., US 2012/0203464 also fail to anticipate or render obvious the limitations of claims 1, 12, and 19 recited above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/           Examiner, Art Unit 2862